PER CURIAM: *
Appealing the judgment in a criminal case, Jose Maria Echavarria-E spinoza raises an argument that he concedes is foreclosed by United States v. Morales-Mota, 704 F.3d 410 (5th Cir.2013), which held that, despite the relevant definition of “owner” in Texas law, the Texas crime of burglary of a habitation is a “crime of violence” under the Federal Sentencing Guidelines. The appellant’s motion for *352summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.